698 S.E.2d 393 (2010)
Joseph E. DIXON, Employee
v.
SEARS ROEBUCK & COMPANY, Employer, and
Liberty Mutual Insurance Company, Carrier.
No. 241P10.
Supreme Court of North Carolina.
June 16, 2010.
Duane Jones, Charlotte, for Sears Roebuck, Liberty Mutual Insurance.
Jarvis T. Harris, Greensboro, for Joseph E. Dixon.

ORDER
Upon consideration of the petition filed by Defendants on the 8th of June 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."
Upon consideration of the petition filed on the 8th of June 2010 by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."